Citation Nr: 0820615	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-36 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement for service connection for hypertension, 
including secondary to already service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.


REMAND

The veteran asserts that his hypertension was caused or 
aggravated by his already service-connected PTSD.  See 38 
C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In cases, as here, involving a claim for secondary service 
connection, medical evidence is required to establish the 
link between the claimed disability and the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513 (1995); Jones v. 
Brown, 7 Vet. App. 134 (1994).

Concerning this required medical nexus, a VA physician 
indicated in a September 2004 medical statement that he was 
familiar with the veteran's medical problems - including his 
hypertension (HTN) and PTSD.  This VA physician further noted 
that he had reviewed the veteran's medical chart and that, 
based on that review and his familiarity with the veteran's 
medical problems, had concluded in the physician's 
professional opinion that the veteran's hypertension is as 
likely as not or at least possibly related to his PTSD.



This VA physician, however, did not provide any medical 
rationale or explanation for this opinion; it was entirely 
conclusory.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The opinion also, to a certain extent, was couched 
in equivocal language.  There are a line of precedent cases 
discussing the lesser probative value of opinions that are 
equivocal, which essentially state that it is possible the 
condition at issue is attributable to the veteran's military 
service, including, as here, by way of a service-connected 
disability.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 
Vet. App. 420, 424 (1998). And these cases indicate that, 
while an absolutely accurate determination of etiology is not 
a condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, a doctor's opinion 
phrased in terms tantamount to "may" be related to service is 
an insufficient basis for an award of service connection 
because this is for all intents and purposes just like saying 
the condition in question just as well "may or may not" be 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).



The veteran has not been provided a VA compensation 
examination for a medical nexus opinion concerning the 
etiology of his hypertension - including specifically in 
terms of whether it is proximately due to, the result of, or 
chronically aggravated by his already service-connected PTSD.  
So this opinion is needed to fairly decide his appeal.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent or more 
probable) that his hypertension is 
attributable to his military service, 
and in particular whether it is at least 
as likely as not the hypertension is 
proximately due to, the result of, or 
chronically aggravated by the already 
service-connected PTSD.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.

2.  Then readjudicate the claim in light 
of the additional evidence.  If the 
disposition remains unfavorable, send the 
veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



